UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1161



PAUL L. SHUMPERT,

                                              Plaintiff - Appellant,

          versus


MANCOR CAROLINA, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-00-2480-3)


Submitted:   August 29, 2005            Decided:   September 13, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant. Vincent A. Sheheen, SAVAGE, ROYALL &
SHEHEEN, L.L.P., Camden, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Paul L. Shumpert appeals the district court’s order

accepting the revised report and recommendation of the magistrate

judge and granting summary judgment to the Defendant in this

employment discrimination action.         We have reviewed the record and

find no reversible error.       Accordingly, we affirm on the reasoning

of the district court.        See Shumpert v. Mancor Carolina, Inc., No.

CA-00-2480-3 (D.S.C. filed Jan. 27, 2005 & entered Jan. 28, 2005).

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -